Chief Justice Mercur
delivered the opinion of the court*
We do not think the statute which provided for the building of this road, is unconstitutional. The authority of the state to direct the laying out of a specific road, has often been exercised. The right has been recognized from an early day in the history of the Commonwealth. It has generally been exercised to supply a necessity in a large district of territory, which poor or conflicting local districts were unable to supply. The -facts brought this legislation within that rule. The jury have found that the defendant in error substantially complied with his contract to build the road, and that the commissioners in all respects performed their duties in regard to the letting thereof ; and that after demand made, the township failed to pay or to levy a tax for that purpose.
The fact that the plaintiff in error is required to pay more than'the sum expended in building that portion of the road within its limits, does not make the claim invalid. That portion by no means constitutes the only benefit which it derives from the road. It is a continuous highway. The,whole road'benefits each township through which it passes. The rule of frontage valuation, in a populous city, and the exemption of outlying rural property therefrom, have no application to a case like the present.
It may be conceded that the orders did not draw interest from their respective dates. Yet after the township was in default of payment and a right of action had accrued, and this suit was actually commenced, we see no error in allowing interest. We discover no error in the admission of evidence.
Judgment affirmed.